    Case 1:12-cr-00435 Document 162 Filed on 03/17/21 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


United States of America

versus                                                   Case Number: 1:12−cr−00435

Tomas Yarrington Ruvalcaba


                                   Notice of Setting

A proceeding has been set in this case as to Tomas Yarrington Ruvalcaba as set
forth below.

BEFORE:
Judge Hilda G Tagle
PLACE:
Courtroom 3A Houston
United States District Court
515 Rusk Street
Houston, TX 77002


DATE: 3/25/2021
TIME: 01:00 PM
TYPE OF PROCEEDING: Re−Arraignment Hearing
Applicable defendant(s) required to be present at the hearing.


Date: March 17, 2021                                             Nathan Ochsner, Clerk
